DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.
Claims 1 and 4-22 are pending, claims 2 and 3 having been cancelled and claims 11 and 14-20 having been withdrawn.
Claims 1, 4-10, 12, 13, 21 and 22 will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “wherein the inner friction surface is formed of a material having a coefficient of friction greater than about 0.7 defining an inner friction surface.”  As discussed in the previous Office Action, coefficient of friction depends on the materials that are pressing against one another.  Neither the material of the inner friction surface nor the material of the other surface is recited.  While Applicant recites that “the inner friction surface is formed of a material having a coefficient friction greater than about 0.7,” said recitation still does not provide sufficient definitiveness because the coefficient of friction depends on both the material of the inner friction surface as well as the material of the front hub of the engine that is being cleaned.  Thus, the same inner surface material can have a coefficient friction greater than about 0.7 and also a coefficient of friction less than about 0.7 depending on the material of the front hub of the engine.  Therefore, said recitation is indefinite because said coefficient of friction depends on the intended use of the system.  Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/074766A1 to Von der Ohe (see machine translation) in view of U.S. Patent No. 7,445,677 to Asplund, U.S. Patent App. Pub. No. 2008/0178909 to Alvestig et al. and the New World Encyclopedia webpage for “Ball bearing” archived January 3, 2015 from https://web.archive.org/web/20150103001236/https://www.newworldencyclopedia.org/entry/Ball_bearing (hereinafter “New World Encyclopedia entry”).
As to claims 1 and 21, Von der Ohe discloses a wash system comprising: a head unit comprising a mounting structure (see Von der Ohe Fig. 3, ref.#59 and 60; machine translation page 15, line 608 where the cone and suction cups can be considered as the mounting structure) and one or more wash fluid lines for spraying a wash fluid into an engine (see Von der Ohe Fig. 3, ref.#2-4, 40-42 and 62-64; machine translation page 15, lines 615-617), the mounting structure defining an inner friction surface capable of contacting a front hub of the engine (see Von der Ohe Fig. 3, ref.#59, 60, machine translation page 15, lines 608-617); and a press unit operably connected to the head unit that generates a force the presses the inner friction surface into engagement with the front hub (see Von der Ohe machine translation page 16, lines 627-628 explicitly disclosing that the centering cone is brought to the axis of the engine with the aid of the lifting device and pushed onto the nose); a base assembly supporting the head unit and the press unit (see Von der Ohe machine translation page 16, lines 627-630 where base assembly, which includes the lifting device, is configured to press towards a front hub of an engine to fix the inner surface against the hub).
Von der Ohe further discloses that the head unit comprises a rotary connector wherein the rotary connector comprises a fixed member and a spinning member (see Von der Ohe machine translation page 15, lines 608-617 where the centering cone consists essentially of two parts, the rotating part (considered as the spinning member) and the support/carrier part (considered as the fixed member)); wherein the fixed member is attached to the base assembly to allow the head unit to rotate relative to the base assembly (see Von der Ohe Fig. 3 and machine translation pages 15-16, lines 608-642 where the fixed member includes the support/carrier part (believed to be ref.#69) with the arms for holding the nozzles, the drive block 56 and the drive 58 and is attached to the base assembly that includes lifting device 67 and allows the rotating part of the head unit to rotate relatively to the base assembly) and the spinning member is shaped to be coupled to the front hub and is fully capable of being driven by only the friction engagement (see Von der Ohe Fig. 3, ref.#59/60/61).  While Von der Ohe discloses that the spinning member is rotatably coupled to the fixed member and is driven by a drive block and not freely rotatable relative to the fixed member, Asplund discloses a similar wash apparatus wherein a fixed member and a spinning member a coupled so as to rotate freely relative to each other and the spinning member to be driven by rotation of the front hub (see Asplund Fig. 2, ref.#210, Fig. 3, ref.#330; col. 2, lines 5-9).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Von der Ohe such that the spinning member is rotatably coupled to the fixed member so as to rotate freely relative to the fixed member and be driven by rotation of the front hub (also read as fully capable of being driven by only the friction engagement) as disclosed by Asplund and the results would have been predictable (rotatably coupling a fixed member to a spinning member so as to rotate with the turbine engine to be cleaned; see also MPEP 2143(I)(B) where simple substitution of one known element for another to obtain predictable results is prima facie obvious).
As discussed above, Von der Ohe explicitly discloses that the press unit can generate a force to presses the inner friction surface into engagement with the front hub (see Von der Ohe machine translation page 16, lines 627-628 explicitly disclosing that the centering cone is brought to the axis of the engine with the aid of the lifting device and pushed onto the nose).  To the extent that it could be argued that Von der Ohe does not explicitly disclose that the press unit is capable of generating a force the presses the inner friction surface into constant engagement with the front hub such that only a friction engagement between the head unit and the front hub causes the head unit to rotate at a same angular velocity as the front hub, the press unit including an actuator to increase or decrease the force generated by the press unit, such positioning means for turbine engine cleaning systems are known in the art and does not provide patentable significance.  For example, Alvestig discloses a similar wash water system wherein a mobility unit 32 can be used to position and mount a cleaning unit (see Alvestig Fig. 2, ref.#32 and 34; paragraphs [0034]-[0039]) where the mobility unit of Alvestig is read as press unit including an actuator to increase or decrease the force generated by the press unit since said mobility unit can move forward/backward to generate the desired force.  It would have been obvious to one of ordinary skill in the art at the time of filing to use the mobility unit disclosed by Alvestig in order to position the head device in the desired position of Von der Ohe/Asplund as is known in the art.  The positioning device disclosed by Alvestig (which can be read as both the press unit and base assembly) is fully capable of generating a force the presses the inner friction surface into constant engagement with the front hub where, as discussed above, Von der Ohe explicitly discloses that the press unit can generate a force to presses the inner friction surface into engagement with the front hub (see Von der Ohe machine translation page 16, lines 627-628 explicitly disclosing that the centering cone is brought to the axis of the engine with the aid of the lifting device and pushed onto the nose).  Furthermore, as discussed above, the combination of Von der Ohe and Asplund discloses that the spinning member is rotatably coupled to the fixed member so as to rotate freely relative to the fixed member and be driven by rotation of the front hub (read as rotating at a same angular velocity as the front hub).  Therefore, the combination of Von der Ohe, Asplund and Alvestig discloses a press unit and base assembly that is fully capable of generating a force that presses the inner friction surface into constant engagement with the front hub such that only a friction engagement between the head unit and the front hub causes the head unit to rotate at a same angular velocity as the front hub.  
Von der Ohe/Asplund/Alvestig appears to disclose that the spinning member is rotatably coupled to the fixed member (see Von der Ohe Fig. 3 disclosing an unlabeled coupling element between the fixed member 56/69 and the spinning member 59) as seen in the annotated Fig. 3 of Von der Ohe below:

    PNG
    media_image1.png
    593
    837
    media_image1.png
    Greyscale

However, to the extent that it could be argued that Von der Ohe/Asplund/Alvestig does not disclose that the spinning member is rotatably coupled to the fixed member, use of bearings/bearing assembly to rotatably couple two elements is known in the art and does not provide patentable significance (see New World Encyclopedia entry first paragraph and Modern Applications section disclosing that bearing assemblies between relative rotational elements are well known in the art).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the spinning member rotatably coupled to the fixed member in Von der Ohe/Asplund/Alvestig as is well known in the art to reduce rotational friction and support the radial and axial loads (see New World Encyclopedia entry first paragraph).
As to claim 4, Von der Ohe discloses that the inner friction surface can have a frustoconical shape configured to match a shape of the front hub (see Von der Ohe Fig. 3, ref.#60 and 61).  To the extent that it could be argued that the shape disclosed by Von der Ohe is not a frustoconical shape, changes in shape are prima facie obvious (see MPEP 2144.04(IV)(B)).
As to claim 7, Von der Ohe discloses that the head unit defines a circumferential direction and wherein the one or more wash fluid lines includes a plurality wash fluid lines spaced along the circumferential direction (see Von der Ohe Figs. 1, 3, ref.#2-4, 40-42; machine translation page 16, lines 631-646).
As to claim 8, the combination of Van der Ohe, Asplund, Alvestig and the New World Encyclopedia entry discloses that the base assembly comprises a lifting device that pushes the centering cone onto the nose (read as stand and press unit) (see Von der Ohe machine translation page 16, lines 627-628; see Alvestig Fig. 2, ref.#32, 34 disclosing the mobility unit).  Von der Ohe explicitly discloses that the “centering cone 59 is brought to the axis 18 of the engine 32 with the aid of a lifting device 67 and pushed onto the nose 17” (see Von der Ohe machine translation page 16, lines 627-628, emphasis added) and Alvestig discloses a mobility unit that can move in three dimensions to position the head unit to the desired position (see Alvestig Fig. 2, ref.#32, 34).  Thus the press unit is considered as defining a longitudinal direction and providing the head unit with the force during operation in the longitudinal direction.

Claims 5, 6, 12, 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/074766A1 to Von der Ohe (see machine translation) in view of U.S. Patent No. 7,445,677 to Asplund, U.S. Patent App. Pub. No. 2008/0178909 to Alvestig et al. and the New World Encyclopedia webpage for “Ball bearing” archived January 3, 2015 from https://web.archive.org/web/20150103001236/https://www.newworldencyclopedia.org/entry/Ball_bearing (hereinafter “New World Encyclopedia entry”) as applied to claims 1 and 8 above, and further in view of U.S. Patent App. Pub. No. 2010/0200023 to Giljohann et al.
Van der Ohe, Asplund, Alvestig and the New World Encyclopedia entry are relied upon as discussed above with respect to the rejection of claims 1 and 8.
As to claims 5 and 22, the combination of Van der Ohe, Asplund, Alvestig and the New World Encyclopedia entry does not explicitly disclose that the mounting structure comprises a mounting pad defining the inner friction surface wherein the mounting pad is comprised of at least one of a rubber material or a silicone material. Giljohann discloses a similar wash system wherein rubber mounting pads are used to mount the wash system to the hub (see Giljohann paragraphs [0022]-[0023]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use rubber mounting pads as disclosed by Giljohann and the results would have been predictable (mounting a wash system to a hub).  Furthermore, Von der Ohe discloses suction cups and it is well-known in the art to use rubber material for suction cup material.  Furthermore, with regards to claim 22, as discussed in the above 112 rejection, it is unclear what the second surface material comprises to determine coefficient of friction.  Since the cited prior art discloses use of rubber mounting pads and rubber is disclosed in Applicant’s specification as meeting the coefficient of friction (considered an inherent property), the cited prior art is considered as disclosing that a coefficient of friction greater than about 0.7 would result from the friction engagement.
As to claim 6, the combination of Van der Ohe, Asplund, Alvestig and the New World Encyclopedia entry discloses that the rotary connector can defines an inlet for receiving the wash fluid and an outlet, wherein the outlet is fluidly connected to the one or more wash lines (see, e.g., Von der Ohe Fig. 1, ref.#27 and 28).  To the extent that it could be argued that Von der Ohe does not disclose the inlet and outlet to a rotary connector, Giljohann discloses a similar wash system wherein the head unit comprises a rotary connector wherein the rotary connector defines an inlet for receiving the wash fluid and an outlet wherein the outlet is fluidly connected to the wash lines (see, e.g., Giljohann Fig. 3 and 4, ref.#5, 8 and 9; paragraph [0050]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use rotary connector as disclosed by Giljohann and the results would have been predictable (rotating wash lines with hub to clean turbine engine).
As to claim 12, in the combination of Van der Ohe, Asplund, Alvestig and the New World Encyclopedia entry, Von der Ohe discloses an embodiment wherein the stand can comprise a plurality of arms with the aid of joints that their height, distance and angle can be adapted to the engine (see Von der Ohe machine translation page 10, line 412 – page 11, line 423).  Said arms are considered a plurality of adjustable tension rods fully capable of contacting an interior surface of an outer nacelle of the engine.  Furthermore, the recitation “friction pad” is given its broadest reasonable interpretation and the ends of the arms can be considered friction pads since they can cause friction.  Also, Giljohann discloses the use of soft pads/coatings to reduce wear and it would have been obvious to one of ordinary skill in the art to include such soft coatings on the arms of Von der Ohe in order to reduce wear (see, e.g., Giljohann paragraph [0023]).
As to claim 13, the combination of Van der Ohe, Asplund, Alvestig and the New World Encyclopedia entry and further in view of Giljohann discloses that the arms can be equally spaced along the circumferential direction (see Von der Ohe Fig. 1, see also Giljohann Fig, 1 showing equal spacing in a circumferential direction of the arms).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/074766A1 to Von der Ohe (see machine translation) in view of U.S. Patent No. 7,445,677 to Asplund, U.S. Patent App. Pub. No. 2008/0178909 to Alvestig et al. and the New World Encyclopedia webpage for “Ball bearing” archived January 3, 2015 from https://web.archive.org/web/20150103001236/https://www.newworldencyclopedia.org/entry/Ball_bearing (hereinafter “New World Encyclopedia entry”) as applied to claim 1 above, and further in view of JP04-323409A to Nakamura et al. (see Abstract) or U.S. Patent No. 3,741,003 to Gunkel.
Van der Ohe, Asplund, Alvestig and the New World Encyclopedia entry are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 9 and 10, while Van der Ohe/Alvestig discloses a press unit, the combination of Van der Ohe, Asplund, Alvestig and the New World Encyclopedia entry does not explicitly disclose that the press unit defines a longitudinal direction, wherein the press unit comprises a housing extending along the longitudinal direction and a rod, wherein the housing defines an opening along the longitudinal direction, wherein the rod is slidably received within the opening and wherein the press unit further comprises an elastic member positioned within the opening for providing at least a portion of the force a pressure to the rod and wherein the base assembly is operably connected to the head unit through the rod.  Use of telescopic spring arms to use in a press unit is known in the art and does not provide patentable significance (see, e.g., Nakamura Abstract and/or Gunkel col. 2, line 62 – col. 3, line 20).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a telescopic spring arm as the press unit for Von der Ohe/Alvestig to press the head unit to the surface and the results would have been predictable since telescopic spring arms are known in the art for pressing heads against a surface.

Relevant Prior Art
The following is considered relevant prior art: U.S. Patent App. Pub. No. 2008/0040872 to Hjerpe and U.S. Patent App. Pub. No. 2010/0000572 to Giljohann et al. (“the ‘572 application”).
Hjerpe discloses a similar wash water system for engine cleaning wherein the head unit operably connected to a robotic arm and vehicle and wherein the robotic arm/vehicle is adapted to move in three dimensions to enable a positioning of the head unit in a washing position in said three dimensions relative to the engine (read as press unit including an actuator to increase or decrease the force generated by the press unit) (see Hjerpe Abstract, Fig. 3, ref.#32, 34; paragraphs [0036]-[0037] disclosing a vehicle and robotic arm to position the head unit). 
The ‘572 application discloses a similar wash water system for engine cleaning wherein the cleaning unit is placed on a mobile cart that can move in three-dimensions (see the ‘572 application Fig. 1, ref.#2) and said mobile cart is capable of positioning the cleaning unit in a washing position in three dimensions relative to the engine (read as press unit including an actuator to increase or decrease the force generated by the press unit) (see the ‘572 application Fig. 1, ref.#2/4).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as Alvestig is now relied upon for the disputed claim limitations and not Hjerpe.
While the Examiner does not find Applicant’s arguments regarding Hjerpe persuasive, in order to advance prosecution and avoid disputes as to whether the combination of Von der Ohe/Asplund and Hjerpe would be improper, Alvestig is relied upon as discussed above for the recited claim limitations.  Hjerpe and the ‘572 application are now provided as relevant prior art as showing that positioning devices for engine wash units that are capable of moving the wash unit in three dimensions are well known in the art and does not provide patentable significance.  As discussed in the above rejection, Von der Ohe explicitly discloses that the press unit can generate a force to presses the inner friction surface into engagement with the front hub (see Von der Ohe machine translation page 16, lines 627-628 explicitly disclosing that the centering cone is brought to the axis of the engine with the aid of the lifting device and pushed onto the nose) and as discussed above, specifically with Alvestig (but also as disclosed in Hjerpe and the ‘572 application), positioning units that can position and press engine wash units are well known in the art and do not provide patentable significance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714